Case 1:19-cv-00140-WES-LDA Document 12 Filed 09/18/19 Page 1 of 2 PageID #: 50




                               UNITED STATE DISTRICT COURT
                                DISTRICT OF RHODE ISLAND



CHRISTOPHER GORHAM,

                         Plaintiff,

           v.                                                C.A. No. 19-cv-0140-WES

SYMETRA LIFE INSURANCE CO.,

                         Defendant.



                                      DISMISSAL STIPULATION

           Plaintiff and Defendant agree that the Complaint may be dismissed with prejudice. No

costs or fees awarded.



September 18, 2019


/s/ Mason Waring_____________________               /s/ Brooks R. Magratten_______________
Mason Waring, Esq.                                 Brooks R. Magratten, Esq.
Leah Small, Esq.                                   Pierce Atwood, LLP
Chisholm, Chisholm & Kilpatrick, Ltd.              One Financial Plaza, 26th Floor
321 South Main Street, Suite 200                   Providence, RI 02903
Providence, RI 02903                               (401) 490-3422
(401) 331-6300                                     (401) 588-5166 fax
(401) 421-3185 Fax                                 bmagratten@pierceatwood.com
mwaring@cck-law.com
lsmall@cck-law.com




{W11408740.1}
Case 1:19-cv-00140-WES-LDA Document 12 Filed 09/18/19 Page 2 of 2 PageID #: 51




                                  CERTIFICATE OF SERVICE

       I certify that on September 18, 2019, the within document was served by first class mail,
postage prepaid, to the following counsel of record:


           Mason Waring, Esq.
           Leah Small, Esq.
           Chisholm, Chisholm & Kilpatrick, Ltd.
           321 South Main Street, Suite 200
           Providence, RI 02903


                                                       /s/ Brooks R. Magratten




{W11408740.1}                                      2
